     Case 2:20-cv-00715-JAD-VCF Document 34 Filed 08/16/21 Page 1 of 2



 1   Robert M. Tzall
     NV State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   1481 Warm Springs Rd
     Suite 135
 4   Henderson, NV 89014
     Tel: 702-666-0233
 5   robert@tzalllegal.com
 6   Jennifer L. Braster
 7   Naylor & Braster Attorneys at Law, PLLC
     1050 Indigo Dr. Ste 200
 8   Las Vegas, NV 89145
     Tel: 702-420-7001
 9   jbraster@naylorandbrasterlaw.com
10

11
                             IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA

13
     JAAZAREE EYLE,                   )                Docket No. 2:20-cv-00715-JAD-VCF
14                                    )
                Plaintiff,            )
15                                    )                ORDER GRANTING STIPULATION
           vs.                        )                OF DISMISSAL WITH PREJUDICE AS
16   EQUIFAX INFORMATION SERVICES,    )                TO EXPERIAN INFORMATION
                                      )                SOLUTIONS, INC. AND CLOSING
     LLC,                             )                CASE
17   TRANS UNION, LLC,                )
     EXPERIAN INFORMATION SOLUTIONS, )
18                                    )                     [ECF No. 33]
     INC.,
19   DUVERA BILLING SERVICES, LLC dba )
     DUVERA FINACIAL
20   AARGON AGENCEY, INC
     ALLIED COLLECTION SERVICES, INC.
21   .
22                  Defendant.
23
     IT IS HEREBY STIPULATED by and between Plaintiff Jaazaree Eyle (“Plaintiff”) and Experian
24

25   Information Solutions, Inc. (“Defendant”), by and through their respective counsel of record, that

26   the above-captioned action, be and hereby is dismissed as to Experian Information Solutions, Inc.

27

28
     Case 2:20-cv-00715-JAD-VCF Document 34 Filed 08/16/21 Page 2 of 2



 1   with prejudice in accordance with the Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii), with
 2   the parties to bear their own fees and costs.
 3
            Undersigned counsel represent that they are fully authorized by their respective clients to
 4
     enter into this Joint Stipulation with Prejudice.
 5

 6

 7   Respectfully Submitted,

 8
     Dated: July 30, 2021
 9

10
     /s/Robert M. Tzall                                          /s/ Jennifer L. Braster
11   Robert M. Tzall, Esq.                                       Jennifer L. Braster, Esq.
     The Law Offices of Robert M. Tzall                          Naylor & Braster Attorneys at Law, PLLC
12   Attorneys for Plaintiff                                     Attorneys for Defendant

13
                                                     Order
14

15           Based on the stipulation between plaintiff Jaazaree Eyle and defendant Experian
16   Information Solutions, Inc. and good cause appearing, IT IS HEREBY ORDERED that the
17   parties' stipulation [ECF No. 33] is GRANTED: Eyle's claims against Experian are
18   DISMISSED with prejudice and with each party to bear its own fees and costs.
19           The Clerk of Court is directed to CLOSE THIS CASE.
20

21

22
                                                               _________________________________
23                                                             U.S. District Judge Jennifer A. Dorsey
                                                               Dated: August 16, 2021
24

25

26

27

28
                                                         -2-
